Title: To Alexander Hamilton from William Ellery, 18 October 1791
From: Ellery, William
To: Hamilton, Alexander



Collector’s Office [Newport, Rhode Island]Oct. 18th 1791
Sir,

The bark Polly Ebenezer Shearman master, which sailed from this Port for Hamburgh May 25th 1791 arrived here from that place on the 14th. of this month with a valuable cargo, and on the 15th. the master delivered a report and manifest in writing. Among other articles specified therein are four casks containing gin; which Gin being in casks of less than fifty gallons capacity, and not in cases jugs or bottles is I conceive imported contrary to the 33d. Section of the Act repealg. after the last day of June next the duties laid on distilled Spirits imported from abroad &c. This gin belongs to the mate of the bark, and the master and was imported in casks to save expences. As the vessel sailed before the Law took place, the master was ignorant of it, and there did not appear to be the least intention of fraud. I have thought it more adviseable to take those casks of gin into custody and to wait your direction, than to commence a prosecution agst the vessel and gin, in the first instance which might involve the concerned in unnecessary expence. Please to honour me with your directn. as early as may be convenient.
I am Sir,   Yr. most obedt. servant
Wm Ellery Collr A Hamilton EsqrSecry of Treasy
